       Case 2:21-cv-00199-WHA-CSC Document 6 Filed 05/04/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

ARTAVIS PENDLETON, #247 017,                )
                                            )
       Plaintiff,                           )
                                            )
       v.                                   )   CASE NO. 2:21-CV-199-WHA-CSC
                                            )
ACCESS SECURE & .COM, et al.,               )
                                            )
       Defendants.                          )

                                            ORDER

       This lawsuit is before the Court on the Recommendation of the Magistrate Judge

that the case be transferred to the United States District Court for the Northern District of

Alabama under 28 U.S.C. § 1404. Doc. 5. There being no timely objections filed to the

Recommendation, and upon an independent review of the record and upon consideration

of the Recommendation, it is ORDERED that:

       (1) The Magistrate Judge’s Recommendation is ADOPTED.

       (2) This case is TRANSFERRED to the United States District Court for the

Northern District of Alabama under 28 U.S.C. § 1404.

       The Clerk of the Court is DIRECTED to take the necessary steps to effectuate the

transfer of this action.

       This case is closed in this Court.

       Done, this 4th day of May 2021.

                                      /s/ W. Harold Albritton
                                    W. HAROLD ALBRITTON
                                    SENIOR UNITED STATES DISTRICT JUDGE
